542 F.2d 1008
SWANSON & YOUNGDALE, INC., Appellee,v.SEAGRAVE CORPORATION, a Delaware Corporation, Appellant.
No. 76-1511.
United States Court of Appeals,Eighth Circuit.
Oct. 12, 1976.

Charles Quaintance, Jr., Minneapolis, Minn., filed brief for appellant.
George C. King, St. Paul, Minn., filed brief for appellee.
Before HEANEY, STEPHENSON and HENLEY, Circuit Judges.

ORDER

1
Upon the Court's own motion and pursuant to Rule 9(a), the appeal is dismissed.  This Court is without jurisdiction to hear appeals from a decision of a United States Magistrate.  See Reciprocal Exchange v. Noland, --- F.2d ---- (8th Cir. 1976); United States v. Haley, 541 F.2d 678 (8th Cir. 1974); 9 J. Moore, Federal Practice P 110.01 (2d ed. 1973).